Broyles, J.
1. In a case in which the State relies exclusively upon circumstantial evidence for a conviction, it is the duty of the judge, whether so requested or not, to instruct the jury that, before they" would be authorized to convict, the evidence must connect the accused with the perpetration of the alleged crime, and must be not only consistent with his guilt but inconsistent with every other reasonable hypothesis. But in a case in which the evidence relied upon by the prosecution is not entirely circumstantial, a new trial will not be granted merely because the judge, in the absence of a timely written request, failed so to charge. Jordan v. State, 9 Ga. App. 578 (71 S. E. 875); McElroy v. State, 125 Ga. 37 (53 S. E. 759); Smith v. State, 125 Ga. 296 (54 S. E. 127).
2. The verdict was supported by the evidence, and no error of law appears.
3. The assignments of error not referred to in the brief of counsel for plaintiff in error are deemed abandoned.

Judgment affirmed.